Exhibit 10.1 October 9, 2014 Continental Resources, Inc. 20 N. Broadway Oklahoma City, Oklahoma 73102 Attn: Mr. Justin Cope Mr. Jose Bayardo Mr. Eric S. Eissenstat Re: Post-Closing Letter Purchase and Sale Agreement dated January 21, 2014 Niobrara Prospect Morgan and Weld Counties, Colorado Gentlemen: Reference is made to that certain Purchase and Sale Agreement (the “Purchase Agreement”), dated January 21, 2014, by and between Continental Resources, Inc. (“Seller”), and Red Hawk Petroleum, LLC (“Buyer”). Capitalized terms used but not otherwise defined herein shall have the meanings given in the Purchase Agreement. In consideration of Ten Dollars ($10.00), and the mutual promises and covenants contained herein, the receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows: 1.Post-Closing Statement. Attached as Exhibit A is the final Post-Closing Statement, which sets forth a net-downward adjustment of $482,677.26 to the Base Purchase Price.Seller shall pay to an account designated by Buyer the foregoing amount not later than the date of this letter. 2.Arnold Lease Assignments. In exchange for the ad-valorem tax adjustment (the “Ad-Valorem Adjustment”) in favor of Seller of approximately $73,223.97, which is accounted for in the Post-Closing Statement, Seller agrees to assign, transfer and convey to Buyer the oil and gas leases described in Exhibit B as Agreement Numbers: 030814, 036360, 052999, 075750, 083804 and 091130. 3.Clean-Up Assignments. After Closing, the Parties discovered certain errors in the Conveyances. To correct these errors: (a)Seller agrees to assign, transfer and convey to Buyer the leasehold estates created by the oil and gas leases described in Exhibit B, insofar as and only insofar as such leases cover the landdescribed in Exhibit B. (b)Buyer agrees to assign, transfer and convey to Seller the leasehold estates created by the oil and gas leases described in Exhibit C, insofar as and only insofar as such leases cover the landdescribed in Exhibit C. (c)On the date of this letter, each Party shall execute, acknowledge and deliver to the other Party two original assignments, in the form of Exhibit D. The assigning Party shall warrant title, free and clear of all liens, encumbrances and defects of title arising by, through or under the assigning Party, but not otherwise, subject to the terms and conditions of this letter, the Purchase Agreement and the Leases, and a proportionate part of all landowners’ royalties, overriding royalties and similar burdens of record as of the Effective Time. 4.No Modification. Except with respect to the Ad-Valorem Adjustment, Section 15.6 of the Purchase Agreement shall neither limit the rights of Buyer nor the obligations of Seller set forth in the Purchase Agreement with regard to the matters set forth in this letter, including without limitation the Parties respective liability for taxes arising from their ownership and operation of the Assets. 5.Miscellany.This letter shall be binding upon and shall inure to the benefit of the Parties, and their respective successors and assigns. In the event of any conflict between this letter and the Purchase Agreement, this letter shall control and govern the point in conflict. This letter may be executed in one or more counterparts, all of which together shall constitute one and the same instrument. If the foregoing correctly reflects our understandings and agreements, please sign and date this letter, and return a copy to me. If you have any questions, please contact me. Thank you for your prompt attention to this matter. Sincerely, Red Hawk Petroleum, LLC By:/s/ Clark R. Moore Clark R. Moore EVP and General Counsel Agreed and accepted: Continental Resources, Inc. By: /s/ Jose A. Bayardo Name: Jose Bayardo Title: Sr. VPBusiness Development Date: 10-8-14 Attachments: Exhibit A:Post-Closing Statement Exhibit B:Leases to Buyer Exhibit C:Leases to Seller Exhibit D:Form of Assignment Exhibit A:Post-Closing Statement Continental Resources, Inc. Closing Statement Pursuant to Purchase and Sale Agreement Dated January 21, 2014 Seller: Continental Resources, Inc. Buyer: Red Hawk Petroleum, LLC Effective Date: December 1, 2013 Due 120 days post close Section Preliminary Settlement Statement Final Settlement Statement Post Close Adjustments Base Purchase Price - Adjustments to base purchase price: Upward adjustments: 3.3(a) all normal and customary production expenses, operating expenses, operated and non-operated overhead charges and capital expenditures paid or incurred by Seller in connection with the ownership and operation of the Assets attributable to the periods from and after the Effective Time (including, without limitation, royalties and Taxes (other than income taxes) attributable to Hydrocarbons produced and saved from and after the Effective Time, and pre-paid charges) 3.3(a)(i) Operated Non-operated the value of the Hydrocarbons in tanks above the pipeline sales connection or within processing plants at the Effective Time credited to the Assets for properties operated by Seller, such value to be the market or, if applicable, the contract price in effect as of the Effective Time, less any applicable Production Taxes and royalties 3.3(a)(v) - Taxes (other than income taxes) attributable to ownership on or after the Effective Time that are paid or to be paid by Seller 3.3(a)(viii) - Subtotal Upward Adjustments Downward Adjustments 3.3(b) all proceeds attributable to the sale of Hydrocarbons and all other income and benefits received by Seller and attributable to the production, operation or ownership of the Assets on or after the Effective Time 3.3(b)(ii) all adjustments regarding Title Defects, in accordance with the provisions of Article 7 3.3(b)(iii) - an amount equal to the amounts held in the Suspense Accounts as of the Closing, as contemplated in Section 11.4 3.3(b)(ix) an amount equal to the Deposit 3.3(b)(x) - Subtotal Downward Adjustments Purchase Price (1) Post Close adjustment amount due from Continental to Red Hawk Exhibit B Attached to and made a part of that certain Assignment by and between Continental Resources, Inc. and Red Hawk Petroleum, LLC AGMT# Subs# Lessor Lessee Effective Date County Book/Page/Desc TWN RNG SEC Description TERESA SGALIO DIAMOND RESOURCES CO. 01/18/2011 Weld 06N 62W 20 E2 DENISE HARRIS DIAMOND RESOURCES CO. 01/18/2011 Weld 06N 62W 20 E2 JENNIFER MUELLER DIAMOND RESOURCES CO. 01/12/2011 Weld 06N 62W 20 E2 HUGH BAILEY DIAMOND RESOURCES CO. 01/07/2011 Weld 06N 62W 20 E2 LAURA BAILEY DIAMOND RESOURCES CO. 01/07/2011 Weld 06N 62W 20 E2 LARKIN BAILEY DIAMOND RESOURCES CO. 01/18/2011 Weld 06N 62W 20 E2 MARIA JENSEN, F/K/A MARIA BAILEY DIAMOND RESOURCES CO. 01/18/2011 Weld 06N 62W 20 E2 JULIE A. BROWN DIAMOND RESOURCES CO. 01/12/2011 Weld 06N 62W 20 E2 MATTHEW BAILEY DIAMOND RESOURCES CO. 01/07/2011 Weld 06N 62W 20 E2 JOHN BAILEY DIAMOND RESOURCES CO. 01/12/2011 Weld 06N 62W 20 E2 LYDETTA KAY JACKSON DIAMOND RESOURCES CO. 01/17/2011 Weld 06N 62W 20 E2 JEFFREY BAILEY DIAMOND RESOURCES CO. 01/12/2011 Weld 06N 62W 20 E2 MARK HOLLIS DIAMOND RESOURCES CO. 01/13/2011 Weld 06N 62W 20 E2 THERESE KAY MCKINNON, F/K/A THERESE KAY SANDERS DIAMOND RESOURCES CO. 02/16/2011 Weld 10N 61W 29 NW DARYL L. ARNOLD & MARY M. ARNOLD, HUSBAND & WIFE JACKFORK LAND, INC. 04/24/2010 Weld 2N 64W 13 ALL VINCE C. GERKIN, A MARRIED MAN DIAMOND RESOURCES CO. 09/07/2010 Weld 2N 64W 13 ALL, LESS AND EXCEPT TRACTS 13-2 & 13-3 CAROLE A. GERKIN, WIDOW DIAMOND RESOURCES CO. 09/07/2010 Weld 2N 64W 13 TRACT #13-1 ALL, LESS TRACTS 13-2 AND 13-3, HELEN I. SIRIOS, MARC SIRIOS AND SHERRY SIRIOS, AS JOINT TENANTS JACKFORK LAND, INC. 05/28/2010 Weld 2N 64W 24 ALL THAT PART OF THE NE/4 LYING NORTH AND WEST OF HIHGWAY 76 AND THE NW/4, INCLUDING LOT B OF RECORDED EXEMPTION 1305-24-2-RE 1144, LESS AND EXCEPT THE FOLLOWING PARCELS OF LAND: LOT A OF RECORDED EXEMPTION 1305-24-2-RE 3-24-2-RE DARYL L. ARNOLD & MARY M. ARNOLD, HUSBAND & WIFE DIAMOND RESOURCES CO. 01/09/2012 Weld 2N 64W 24 A TRACT OF LAND LOCATED IN THE NW/4 MORE PARTICULARY DESCRIBED AS: LOT B IN RECORDED EXEMPTION NO. 1305-24-2 RE-3278, BEING A PORTION OF THE SW/4NW/4NW/4 RECORDED IN THE REAL PROPERTY RECORDS OF WELD COUNTY COLORADO ON 11/5/2#3002255 HELEN I. SIRIOS, INDIVIDUALLY, A SIGNED PERSON JACKFORK LAND, INC. 05/28/2010 Weld 2N 64W 24 SW/4 AND ALL THAT PART OF THE SE/4 LYING NORTH OF THE BURLINGTON NORTHERN RAILROAD RIGHT-OF-WAY AND THE NW/4, INCLUDING LOT B OF RECORDED EXEPTION 1305-24-2-RF1144, LESS AND EXCEPT THE FOLLOWING PARCELS OF LAND: LOT A OF RECORDED EXEMPTION 1305-24-2-RE-3-24-2-RF 3278 Exhibit C:Leases to Seller AGMT# Subs# Lessor Lessee Effective Date County Book/Page/Desc TWN RNG SEC Description MICHAEL BEUTZ, TRUSTEE OF THE ANITA M. WAGNER LIVING TRUST DIAMOND RESOURCES CO. 08/27/2010 Weld 09N 61W 04 S2 NE, LOT1, LOT2 JANE GILMAN TRACY, A WIDOW DIAMOND RESOURCES CO. 09/13/2010 Weld 09N 61W 09 E2 NE,SW NE, NW NE, LESS THE "J" SAND FORMATION LISA WILLITS DOWN & NORMAN DOWN, HER HUSBAND DIAMOND RESOURCES CO. 08/23/2010 Weld 09N 61W 04 S2 NE, LOT1, LOT2 JANE M. O'HERN, A WIDOW DIAMOND RESOURCES CO. 04/14/2011 Weld 09N 61W 09 E2 NE,SW NE,NW/4 NE/4, LESS THE "J" SAND FORMATION, SAMMIE LOU BELDEN AND RICHARD EDWIN BELDEN, W & H DIAMOND OPERATING, INC. 07/07/2010 Weld 09N 61W 04 S2 NE, LOT1, LOT2 MICHAEL MILO STUCKY, A MARRIED MAN DIAMOND RESOURCES CO. 04/14/2011 Weld 09N 61W 09 E2 NE,SW NE,NW/4 NE/4, LESS THE "J" SAND FORMATION, GARRETT G. BICKFORD, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 07/15/2010 Weld 09N 61W 04 S2 NE, LOT1, LOT2 KEITH BICKFORD AND FRANCES F. BICKFORD, H & W DIAMOND OPERATING, INC. 07/15/2010 Weld 09N 61W 04 S2 NE, LOT1, LOT2 MARY R. BLOOM AND CHARLES S. BLOOM, W & H DIAMOND OPERATING, INC. 07/24/2010 Weld 09N 61W 04 S2 NE, LOT1, LOT2 MARK S. BERENSON DIAMOND RESOURCES CO. 04/26/2011 Weld 09N 61W 09 E2 NE,SW NE,NW/4 NE/4 LESS THE "J" SAND FORMATION, WILMA A. DAVIS, A WIDOW DIAMOND OPERATING, INC. 07/15/2010 Weld 09N 61W 04 S2 NE, LOT1, LOT2 Heir of Carol H. Nalley Deceased a marries woman DIAMOND OPERATING, INC. 07/15/2010 Weld 09N 61W 04 S2 NE, LOT1, LOT2 JOSH H. PARR, A SINGLE MAN DIAMOND OPERATING, INC. 11/28/2005 Weld 09N 61W 09 NE BECKY J. NYGARD, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 07/07/2010 Weld 09N 61W 04 S2 NE, LOT1, LOT2 JOHN G. REID II, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 06/24/2010 Weld 09N 61W 04 S2 NE, LOT1, LOT2 CLARENCE WILLIAM ROBINSON, JR. AND JOSEPHINE C. ROBINSON, HUSBAND AND WIFE DIAMOND OPERATING, INC. 07/26/2010 Weld 09N 61W 04 S2 NE, LOT1, LOT2 DOUGLAS W. WILLIAMSON, AKA D.W. WILLIAMMSON, DEALING IN HIS SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 11/20/2009 Weld 09N 61W 09 SW RALEIGH WALLACE, F/K/A RALEIGH BERENSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 04/13/2011 Weld 09N 61W 09 E2 NE,SW NE,NW/4 NE/4 LESS THE "J" SAND FORMATION, JOHN M. JOHNSON, ATTORNEY-IN-FACT FOR MARY IMOGENE JOHNSON, A/K/A PEGGY JOHNSON, A WIDOW DIAMOND RESOURCES CO. 01/31/2011 Weld 09N 61W 09 SW NE,E2 NE,NW NE MARIANNE BERENSON, A MARRRIED WOMAN DIAMOND RESOURCES CO. 05/25/2011 Weld 09N 61W 09 E2 NE,SW NE,NW NE, LESS THE 'J' SAND FORMATION SNOWFLAKE TRUST DATED DECEMBER 29, 2006, CHARLOTTE I. RAMSEY, TRUSTEE, C/O INTEGRITY FIRST BANK DIAMOND OPERATING, INC. 06/07/2010 Weld 09N 61W 04 S2 NE, LOT1, LOT2 PAUL KING JONES, DEALING IN HIS SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 05/25/2010 Weld 09N 61W 04 S2 NE, LOT1, LOT2 WILSON H. SCOTT, DEALING IN HIS SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 05/25/2010 Weld 09N 61W 04 S2 NE, LOT1, LOT2 GLORIA A. MCINTOSH, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 06/11/2010 Weld 09N 61W 04 S2 NE, LOT1, LOT2 AGMT# Subs# Lessor Lessee Effective Date County Book/Page/Desc
